CUNNINGHAM, J.
The controversy here presented is whether the city council acted within its constitutional charter powers in enacting Ordinance No. 210 providing for the ■appointment of the chief of police of the city of Prescott by the mayor and common council of that city. Ordinance No. '210, effective on September 14, 1914, provides for the appointment of that officer by the mayor and common council •as the exclusive method of filling the office and repeals all ■ordinances in conflict therewith. Until Ordinance No. 210 became operative, Ordinance No. 8 provided for the election by popular vote, at the general municipal election, of the •chief of police. The question whether the city legislative .authorities acted within their powers while providing for the •election of the chief of police at the general municipal election as ordained in said Ordinance No. 8 is immaterial if the ■said authorities likewise acted within their delegated powers when they enacted Ordinance No. 210, providing for the appointment of the chief of police and repealing the ordinance providing for the election of the chief of police by popular vote. Everyone will readily concede that the power to enact ■includes the power to repeal conflicting ordinances.
The special charter of Prescott (Act No. 37, page 66, Laws ■of 1883, section 5, article 2) confers upon the city authorities .all the power they possess in this respect. Said section is as follows:
“The mayor and common council shall have the further power, by ordinance, to create the offices of ... a chief of police, . . . and such other officers as they may deem proper, *432and shall appoint officers for such offices, whose duties . . .. shall be prescribed by the common council, not inconsistent with this act.”
The words “shall appoint” have reference to the duties of the mayor and common council. The word “appoint” is defined in Century Dictionary as: “To allot, set apart, or designate, nominate or authoritatively assign.”
Bouvier’s Law Dictionary: “Appointment. The designation pf a person, by the person or persons having authority therefor, to discharge the duties of some office or trust; election; choice; selection. The selection of one person from a. specified class to discharge certain duties in a state, corporation, or society.”
Clearly, the mayor and common council are the persons; given authority to select and designate the person to discharge the duties of the office of chief of police. No other fair meaning can be given the language of the statute in question.
The power to select the chief of police is conferred upon-the mayor and common council of the city of Prescott after the office is created. The charter provision commands the mayor and common council to create the office of chief of police by ordinance, and provides that the mayor and common council “shall appoint” the officer. By the enactment of' Ordinance No. 210, providing for the appointment of the chief of police by the- mayor and common council, they were acting within the powers conferred by the charter.
Appellant contends that section 10 of article 2 of said special charter requires the chief of police to be elected by popular vote. Said section 10 is as follows:
“The marshal of the said village is hereby appointed and. constituted chief of police of the said city of Prescott, to hold, office until his successor is duly elected and qualified. ’ ’
Appellant contends that said section 10 is authority for-construing the word “appoint” in said section 5, supra, as meaning “elect by a popular vote,” and much evidence was. introduced at the trial tending to show that the city officers so construed the charter provisions. Certainly said section 10' permitted the first chief of police appointed by the legislature-to-hold said office “until his successor is duly elected and qualified.” The word “elected,” as used in that section, means: *433until his successor is selected in the manner provided by law. State v. Daggett, 28 Wash. 1, 68 Pac. 340.
Conceding for the purposes of this case that the special charter provisions conferred upon the city legislative authorities the power to use their discretion as to the method to be used in filling the office of chief of police, either by election by the people at the general municipal election or by appointment or election by the mayor and common council, the exercise of that discretion by the city legislative body in favor of one of such methods would not prevent the city authorities from again exercising the power in favor of the other method at a later date. This they did by enacting Ordinance No. 210, and by repealing all ordinances in conflict with its terms.
The appellant held the office .until his successor was selected in the manner provided by law, viz., as provided by Ordinance No. 210, a valid ordinance. The appellee’s title to the office is based upon his appointment by the mayor and common council as provided by said Ordinance No. 210. The judgment of the lower court, in effect, so holds, and it is therefore affirmed.
Affirmed..
ROSS, C. J., and FRANKLIN, J., concur.